      Case 3:19-cv-00351-RGJ Document 1 Filed 05/09/19 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE

                                  (FILED ELECTRONICALLY)


                   3:19-CV-351-RGJ
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                               PLAINTIFF

vs.


CHRISTOPHER WAYNE THOMAS                                                             DEFENDANT
615 Bell Road
Hodgenville, KY 42748




                                           COMPLAINT

          Plaintiff, the United States of America, states as follows:

         1.     This is an action to collect a debt owed to United States of America through its

agency, the Department of Agriculture, Farm Service Agency (“FSA”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345.

         3.     Venue is proper in this judicial division, where the subject property is located.

                                             COUNT I

         4.     The Defendant, Christopher Wayne Thomas (the “Borrower”), executed and

delivered to FSA, for valuable consideration, a Promissory Note dated December 21, 2015 in the

original principal amount of $80,000.00 plus interest at the rate of 2.375% (“Note”). A copy of

this Note is attached as Exhibit A, and is incorporated by reference as if set forth fully herein.
   Case 3:19-cv-00351-RGJ Document 1 Filed 05/09/19 Page 2 of 5 PageID #: 2




       5.      The Borrower is obligated to pay the United States under the Note, and the

Borrower has defaulted on the Note by failing to use proceeds in accordance with terms of the

Note and by failing to make payments when due.

       6.      As a result of the Borrower’s default, FSA has, in accordance with the loan

documents, accelerated the loan and declared the entire principal balance, together with all

accrued and unpaid interest and all other sums due under the loan documents, to be due and

payable.

       7.      FSA has notified the Borrower of his default and FSA’s acceleration of the loan.

       8.      As of May 30, 2018, the total amount owed by the Borrower on the Note is

$47,891.61 in principal, plus interest of $74.78 for a total amount of $47,966.39. Interest

continues to accrue on the Note in the amount of $3.1162 per day until paid in full.

       9.      The Note also provides that the United States is entitled to recover any amounts

advanced or expended by the United States to enforce the Borrower’s obligation under the Note.

       10.     In addition to the other relief sought in this Complaint, the United States seeks a

personal judgment against the Borrower for the amount owed on the Note, plus interest and costs

as allowed by law.

                                             COUNT II

       11.     Paragraphs 1 through 10 of this Complaint are incorporated by reference as

though set forth fully herein.

       12.     To secure repayment of the Note, the Borrower executed and delivered to FSA a

Security Agreement granting FSA a security interest in “All farm and other equipment”

(“Equipment:”) and “All Livestock” (“Livestock”) as the Security Agreement described in more

detail. A copy of the Security Agreement between the Borrower and FSA is attached as Exhibit

B and is incorporated by reference as if set forth fully herein.
                                                  2
   Case 3:19-cv-00351-RGJ Document 1 Filed 05/09/19 Page 3 of 5 PageID #: 3




        13.      To perfect its security interest in the Equipment and Livestock described in the

Security Agreement, FSA filed a UCC Financing Statement with the Kentucky Secretary of State

as follows:

        Document Number                        Filing Date            Description

        2015-2804876-73.01                     12/21/2015             Livestock, Equipment, etc.

A copy of the UCC Financing Statement is attached as Exhibit C and is incorporated by

reference as if set forth fully herein

        14.      To further secure the repayment of the Note, on November 28, 2016, the

Borrower executed and delivered to FSA a security agreement granting FSA security interests in

Borrower’s farm and other equipment, and livestock as described in more detail in security

agreement (“Collateral”). A copy of the Security Agreement between the Borrower and FSA is

attached as Exhibit D and is incorporated by reference as if set forth fully herein.

        15.      Based on a search of the records of the Kentucky Secretary of State’s Office, it

does not appear that any other party has a lien or other interest in the Farm and Other Equipment

or the Livestock.

        16.      Upon information and belief, the Borrower is in possession of the Equipment and

the Livestock.

        17.      Pursuant to the terms of the Note and the Security Agreement, if the Borrower

defaults on the loan documents, then, FSA, at its option, may enter onto any premises, take

possession of the Equipment and the Livestock, and exercise any sale or other rights afforded to

FSA under the loan documents or other law. Furthermore, by executing the Security

Agreements, the Borrower agreed to assemble the collateral and make it available upon default.

        18.      Due to the Borrower’s default on the Note and Security Agreements, the United

States is entitled to all the remedies of a secured party under Kentucky’s Uniform Commercial
                                                  3
   Case 3:19-cv-00351-RGJ Document 1 Filed 05/09/19 Page 4 of 5 PageID #: 4




Code and the Security Agreements, including, without limitation, (a) enforcement of all rights

against the collateral as set forth in Kentucky’s Uniform Commercial Code; (b) requiring the

Borrower to assemble and make the collateral available at a location determined by FSA; (c)

selling the collateral at a private or public sale; and (d) allowing the United States (or its agent)

to enter any premises where the collateral is located to take immediate possession of, take control

of, and remove the collateral. The United States is also entitled to enforce its security interest in

the collateral and sell the collateral to satisfy any judgment entered in favor of the United States.

       19.     The Security Agreements also permit the United States to recover all costs

associated with the preservation and protection of the collateral and to deduct all costs incurred

during the collection and disposition of the collateral from the sale proceeds.

       20.     There are no other persons or entities purporting to have an interest in the real

Motorcycle known to the United States.

       WHEREFORE, Plaintiff, the United States of America, on behalf of FSA, demands:

       a.      Judgment on Count I against the Borrower in the principal amount of $47,891.61,

plus $74.78 interest as of May 30, 2018, for a total unpaid balance due of $47,966.39 as of May

30, 2018, with interest accruing at the daily rate of $3.1162 from May 30, 2018 until the date of

entry of judgment, and interest thereafter according to law, plus any additional costs,

disbursements and expenses advanced by the United States;

       b.      Judgment on Count II awarding the United States immediate possession of the

Livestock and permitting the United States to enforce its security interest in the Equipment and

the Livestock at one or more sales in the manner provided by law;

       c.      On all Counts, that the proceeds from any sale be applied first to the costs of this

action, second to any ad valorem taxes, if any, third to the satisfaction of the Judgments in favor



                                                   4
   Case 3:19-cv-00351-RGJ Document 1 Filed 05/09/19 Page 5 of 5 PageID #: 5




of the United States, with the balance remaining to be distributed to the remaining parties as their

liens or interests may appear;

        d.     On all Counts, that if any deficiency remains after application of the proceeds of

the sale of the real property and collateral to the United States’ judgments, that the United States

have a deficiency judgment against the Borrower; and

        e.     That the United States receive any and all other lawful relief to which it may be

entitled.


                                                      UNITED STATES OF AMERICA

                                                      RUSSELL M. COLEMAN
                                                      United States Attorney

                                                      s/ William F. Campbell
                                                      William F. Campbell
                                                      Katherine A. Bell
                                                      Assistant U.S. Attorneys
                                                      717 West Broadway
                                                      Louisville, KY 40202
                                                      Phone: 502/582-5911
                                                      Fax: 502/625-7110
                                                      Bill.Campbell@usdoj.gov
                                                      Katherine.bell@usdoj.gov




                                                 5
                       Case 3:19-cv-00351-RGJ Document 1-1 Filed 05/09/19 Page 1 of 1 PageID #: 6


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            CHRISTOPHER WAYNE THOMAS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             LARUE
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            U.S. DEPARTMENT OF AGRICULTURE, FARM SERVICE AGENCY (FSA), FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $47,966.39                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

5/9/2019                                                                     s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 3:19-cv-00351-RGJ Document 1-2 Filed 05/09/19 Page 1 of 2 PageID #: 7




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT LOUISVILLE


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:        3:19-CV-351-RGJ

                        v.

        Christopher Wayne Thomas


        TO:     (Name & Address of Defendant)

                CHRISTOPHER WAYNE THOMAS
                615 Bell Road
                Hodgenville, KY 42748


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 3:19-cv-00351-RGJ Document 1-2 Filed 05/09/19 Page 2 of 2 PageID #: 8




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
Case 3:19-cv-00351-RGJ Document 1-3 Filed 05/09/19 Page 1 of 5 PageID #: 9
Case 3:19-cv-00351-RGJ Document 1-3 Filed 05/09/19 Page 2 of 5 PageID #: 10
Case 3:19-cv-00351-RGJ Document 1-3 Filed 05/09/19 Page 3 of 5 PageID #: 11
Case 3:19-cv-00351-RGJ Document 1-3 Filed 05/09/19 Page 4 of 5 PageID #: 12
Case 3:19-cv-00351-RGJ Document 1-3 Filed 05/09/19 Page 5 of 5 PageID #: 13
Case 3:19-cv-00351-RGJ Document 1-4 Filed 05/09/19 Page 1 of 7 PageID #: 14
Case 3:19-cv-00351-RGJ Document 1-4 Filed 05/09/19 Page 2 of 7 PageID #: 15
Case 3:19-cv-00351-RGJ Document 1-4 Filed 05/09/19 Page 3 of 7 PageID #: 16
Case 3:19-cv-00351-RGJ Document 1-4 Filed 05/09/19 Page 4 of 7 PageID #: 17
Case 3:19-cv-00351-RGJ Document 1-4 Filed 05/09/19 Page 5 of 7 PageID #: 18
Case 3:19-cv-00351-RGJ Document 1-4 Filed 05/09/19 Page 6 of 7 PageID #: 19
Case 3:19-cv-00351-RGJ Document 1-4 Filed 05/09/19 Page 7 of 7 PageID #: 20
Case 3:19-cv-00351-RGJ Document 1-5 Filed 05/09/19 Page 1 of 1 PageID #: 21
Case 3:19-cv-00351-RGJ Document 1-6 Filed 05/09/19 Page 1 of 7 PageID #: 22
Case 3:19-cv-00351-RGJ Document 1-6 Filed 05/09/19 Page 2 of 7 PageID #: 23
Case 3:19-cv-00351-RGJ Document 1-6 Filed 05/09/19 Page 3 of 7 PageID #: 24
Case 3:19-cv-00351-RGJ Document 1-6 Filed 05/09/19 Page 4 of 7 PageID #: 25
Case 3:19-cv-00351-RGJ Document 1-6 Filed 05/09/19 Page 5 of 7 PageID #: 26
Case 3:19-cv-00351-RGJ Document 1-6 Filed 05/09/19 Page 6 of 7 PageID #: 27
Case 3:19-cv-00351-RGJ Document 1-6 Filed 05/09/19 Page 7 of 7 PageID #: 28
